
	
		I
		112th CONGRESS
		2d Session
		H. R. 4332
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mr. Pallone (for
			 himself and Mr. Guthrie) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend section 505(j) of the Federal Food, Drug, and
		  Cosmetic Act to extend the period for a first applicant, with respect to a
		  generic drug, to obtain tentative approval without forfeiting the 180-day
		  exclusivity period, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Generic Drug Application Review
			 Fairness Act of 2012.
		2.Extension of
			 period for first applicant to obtain tentative approval without forfeiting
			 180-day exclusivity period
			(a)Extension of
			 period
				(1)In
			 generalSubclause (IV) of section 505(j)(5)(D)(i) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 355(j)(5)(D)(i)) is amended to read as
			 follows:
					
						(IV)Failure To
				obtain tentative approvalThe
				first applicant fails to obtain tentative approval of the application within 60
				months after the date on which—
							(aa)the
				application is filed and initially contains a certification described in
				paragraph (2)(A)(vii)(IV), or
							(bb)the
				application is amended to first contain such a certification,
							unless the
				failure is caused by a change in or a review of the requirements for approval
				of the application imposed after the date on which the application is so filed
				or
				amended..
				(2)Applicability
					(A)In
			 generalSubject to subsection (b), the amendment made by
			 paragraph (1) applies—
						(i)only with respect to an application that is
			 filed under section 505(j) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 355(j)) on or after the day that is 30 months prior to the date of the
			 enactment of this Act; and
						(ii)only if no certification under paragraph
			 (2)(A)(vii)(IV) of such section 505(j) was made before such day with respect to
			 the listed drug (as such term is used in such section 505(j)).
						(B)Certain
			 applicationsIf an
			 application was filed under section 505(j) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355(j)) prior to the day specified in subparagraph
			 (A)(i) and, on such day, contained a certification described in paragraph
			 (2)(A)(vii)(IV), the application shall be subject to paragraph (5)(D)(i)(IV) of
			 such section 505(j) as in effect on the day before the date of the enactment of
			 this Act.
					(b)Incremental
			 reduction of extended period
				(1)Period
			 duration
					(A)Effective on
			 October 1, 2013, subclause (IV) of section 505(j)(5)(D)(i) of the Federal Food,
			 Drug, and Cosmetic Act (21 U.S.C. 355(j)(5)(D)(i)), as amended by subsection
			 (a)(1), is amended by striking 60 months and inserting 54
			 months.
					(B)Effective on October 1, 2014, subclause
			 (IV) of section 505(j)(5)(D)(i) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 355(j)(5)(D)(i)), as amended by subparagraph (A), is amended by striking
			 54 months and inserting 48 months.
					(C)Effective on October 1, 2015, subclause
			 (IV) of section 505(j)(5)(D)(i) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 355(j)(5)(D)(i)), as amended by subparagraph (B), is amended by striking
			 48 months and inserting 42 months.
					(D)Effective on October 1, 2016, subclause
			 (IV) of section 505(j)(5)(D)(i) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 355(j)(5)(D)(i)), as amended by subparagraph (C), is amended by striking
			 42 months and inserting 36 months.
					(E)Effective on October 1, 2017, subclause
			 (IV) of section 505(j)(5)(D)(i) of the Federal Food, Drug, and Cosmetic Act (21
			 U.S.C. 355(j)(5)(D)(i)), as amended by subparagraph (D), is amended by striking
			 36 months and inserting 30 months.
					(2)Applicability
					(A)The amendments
			 made by subparagraphs (A), (B), (C), and (D) of paragraph (1) apply only with
			 respect to an application under section 505(j) of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 355(j)) that—
						(i)is filed and
			 initially contains a certification described in paragraph (2)(A)(vii)(IV)
			 during the period of one fiscal year beginning on the effective date of the
			 respective amendment; or
						(ii)is amended to
			 initially contain such a certification during such period.
						(B)The amendment made
			 by paragraph (1)(E) applies only with respect to an application under section
			 505(j) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 355(j))
			 that—
						(i)is filed and
			 initially contains a certification described in paragraph (2)(A)(vii)(IV) on or
			 after October 1, 2017; or
						(ii)is amended to
			 initially contain such a certification on or after October 1, 2017.
						(c)Conforming
			 amendmentSubparagraph (G) of section 505(q)(1) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 355(q)(1)) is amended by striking
			 the 30-month period and inserting the period.
			3.Maintenance of
			 Office of Generic Drugs at CDER; reportingSection 505(j) of the Federal Food, Drug,
			 and Cosmetic Act (21 U.S.C. 355(j)) is amended by adding at the end the
			 following:
			
				(11)Office of
				Generic Drugs
					(A)OfficeThe
				Secretary shall maintain the Office of Generic Drugs as a separate office
				within the Center for Drug Evaluation and Research of the Food and Drug
				Administration.
					(B)ReportingThe
				Director of the Office of Generic Drugs shall report directly to the Director
				of the Center for Drug Evaluation and
				Research.
					.
		
